This opinion is subject to administrative correction before final disposition.




                                Before
                    GASTON, STEWART, and MYERS
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Jacob M. TAYLOR
           Electrician’s Mate Third Class (E-4), U.S. Navy
                              Appellant

                             No. 202000263

                        _________________________

                           Decided: 28 April 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                   Benjamin C. Robertson (arraignment)
                    Hayes C. Larsen (motions and trial)

 Sentence adjudged 31 July 2020 by a general court-martial convened at
 Naval Station Norfolk, Virginia, consisting of officer and enlisted mem-
 bers. Sentence in the Entry of Judgment: reduction to E-1, confinement
 for 24 months, and a bad-conduct discharge.

                             For Appellant:
                     Captain Jasper W. Casey, USMC

                              For Appellee:
     Lieutenant Commander Jeffrey S. Marden, JAGC, USN (argued)
           Lieutenant Gregory A. Rustico, JAGC, USN (on brief)
                  United States v. Taylor, NMCCA No. 202000263
                               Opinion of the Court

   Senior Judge GASTON delivered the opinion of the Court, in which
   Judges STEWART and MYERS joined.

                              _________________________

                    PUBLISHED OPINION OF THE COURT

                              _________________________

GASTON, Senior Judge:
    Appellant was convicted, contrary to his pleas, of conspiring to wrongfully
distribute lysergic acid diethylamide [LSD], soliciting the wrongful distribu-
tion of psilocybin mushrooms, wrongfully using LSD, wrongfully distributing
LSD, and communicating a threat, in violation of Articles 81, 82, 112a, and
115, Uniform Code of Military Justice [UCMJ]. 1 He asserts three assignments
of error [AOE]: (1) the military judge abused his discretion by admitting evi-
dence obtained in violation of Article 31(b), UCMJ; (2) Appellant’s conviction
for communicating a threat is legally and factually insufficient; and (3) his sen-
tence is inappropriately severe. This Court ordered oral argument on the fol-
lowing specified issues pertaining to Appellant’s first and second AOEs, for
which the parties also provided additional briefing:

         I. For purposes of determining whether the inevitable-
            discovery exception applies,
             A. Is determining the routine procedures of a law en-
                forcement agency a legal or a factual determina-
                tion?
            B. Must such a determination consider the agency’s
               actions only up to the point of the constitutional vi-
               olation, or may it also consider the agency’s actions
               after the constitutional violation?

        II. For purposes of determining whether the evidence is le-
            gally and factually sufficient for Charge VII, com-
            municating a threat,
             A. What words constituted the threat, when was it
                made, and to whom was it communicated?




   1   10 U.S.C. §§ 881, 882, 912a, 915.


                                           2
                    United States v. Taylor, NMCCA No. 202000263
                                 Opinion of the Court

             B. Is there a material variance if the specification as
                charged alleges the threat was made directly to the
                victim but the evidence shows it was communicated
                to a third party?
             C. Does to whom the charged communication was
                made impact whether it constituted a threat or was
                wrongful?
   We find merit in Appellant’s second AOE and set aside his conviction for
communicating a threat in violation of Article 115, UCMJ. We affirm the re-
maining findings and, upon reassessment, affirm the sentence.

                                 I. BACKGROUND

      In 2019, in a conspiracy with another Sailor, Appellant distributed LSD in
the vicinity of Norfolk, Virginia, where his ship was homeported. One evening
in early April, after using LSD, Appellant became concerned his “stash” would
be discovered by another servicemember. In response, his girlfriend, Ms. Char-
lie, 2 took the LSD and threw it away in an outdoor trashcan, where it was
ruined by rain.
    A few days later, while drinking alcohol with Fireman Apprentice [FA] Vic-
tor and Fireman [FN] Juniper, Appellant got into a drunken argument with
Ms. Charlie about the destruction of his LSD. When Ms. Charlie told Appellant
to be careful what he said, he “flew up out of the chair coming after [her]” with
“a rage in his face that [she] had never seen in [her] entire life,” causing her to
run upstairs and lock herself in a different room. 3 After Ms. Charlie went up-
stairs, Appellant said to the two other Sailors, “I’m going to kill the b[***].”4
FA Victor heard Appellant’s statement, but “didn’t think he was serious be-
cause of his drunken state.” 5 FN Juniper did not recall hearing the statement,
but remembered breaking up the argument and later having a discussion with
Ms. Charlie about Appellant having “threatened her.” 6 When Ms. Charlie came




   2 All names in this opinion, other than those of Appellant, the judges, and counsel,
are pseudonyms.
   3   R. at 603.
   4   R. at 797, 799.
   5   R. at 800.
   6   R. at 697.




                                          3
                  United States v. Taylor, NMCCA No. 202000263
                               Opinion of the Court

back downstairs after Appellant fell asleep, she appeared concerned for her
safety. A week later, she agreed to pay Appellant $500 for the LSD.
    In early May, Ms. Charlie gave a note to a uniformed master-at-arms at
the restaurant where she worked. The note read, “I don’t know who to go to. I
am scared, not just for my safety but my life. A man I have been off and on
with told me he wanted to kill me.” 7 When interviewed by the Naval Criminal
Investigative Service [NCIS], Ms. Charlie stated that Appellant had assaulted
her and threatened her over the destruction of the LSD, and she showed the
agents the text messages wherein she had agreed to pay him $500 to cover the
loss. The agents then called Appellant in for questioning.
    During Appellant’s first interrogation on 3 May 2019, he was advised that
he was only suspected of violating UCMJ Articles 128 (assault) and 134 (com-
municating a threat), not Article 112a (controlled-substance offenses). Never-
theless, after Appellant waived his rights, the agents questioned him about the
$500 Ms. Charlie owed him for destroying his LSD. Two weeks later, on 16
May 2019, the agents interrogated Appellant a second time after securing a
command authorization to seize and search his cellphone for “[e]vidence of elec-
tronic communications regarding the wrongful use, possession, and distribu-
tion of controlled substances.” 8 This time Appellant was advised that he was
suspected of Article 112a offenses. After he again waived his rights, he was
asked about where he had acquired the drugs, which prompted the following
exchange:
   Appellant: I think I’d better stay silent on this one, no reason to
              drag other people into this.
 NCIS Agent: Okay. That’s your right. All right. Let me—we’re actu-
             ally both going to step out. Give us a couple minutes,
             and we’ll come back, and we’ll get you out of here,
             okay?9
When the agents returned, they served Appellant with the command authori-
zation for search and seizure of his cellphone and asked for its location and
passcode. Appellant responded that it was in his locker aboard the ship and
told them the passcode.




   7   Pros. Ex. 1; R. at 608.
   8   App. Ex. XII at 7.
   9   App. Ex. XIII(a) at 5.




                                       4
                  United States v. Taylor, NMCCA No. 202000263
                               Opinion of the Court

    Appellant’s phone was seized from the locker and unlocked using the
passcode he provided. A forensic search of its contents yielded evidence of Ap-
pellant’s involvement in various illegal-drug-related activities. Among other
things, the evidence supported that he regularly used and distributed LSD;
had a supplier in Canada; and was stockpiling LSD for use during deployments
on his ship, where he was “cultivating a wee little cult” and intended to “slowly
introduce folks and ease [th]em into” using the drug as a means of developing
a market for it. 10

                                  II. DISCUSSION

A. Inevitable Discovery
    Prior to trial, Appellant moved to suppress his statements to NCIS and any
evidence derived from them. In a written ruling, the military judge suppressed
Appellant’s statements during his first interrogation for violation of his Article
31(b) rights. The military judge further found that Appellant’s statement dur-
ing his second interrogation that “I think I’d better stay silent on this one, no
reason to drag other people into this,” was an unequivocal invocation of his
right to remain silent. 11 The military judge concluded that asking for the
phone’s passcode after this invocation violated Appellant’s Fifth Amendment
right against self-incrimination. However, he concluded that even without us-
ing the passcode that was unlawfully obtained from Appellant, the NCIS
agents would have inevitably discovered the evidence on Appellant’s phone,
and on this basis he denied the motion to suppress its contents.
    Appellant asserts the military judge abused his discretion by concluding
that the evidence on Appellant’s cellphone was subject to inevitable discov-
ery. 12 “We review a military judge’s ruling on a motion to suppress for an abuse
of discretion and consider the evidence in the light most favorable to the party
that prevailed at trial.” 13 “A military judge abuses his discretion if his findings



   10   Pros. Ex. 3 at 12, 15.
   11 App. Ex. XIII(a) at 12. While it is possible to interpret Appellant’s statement as
a refusal only to answer a particular line of questioning rather than a desire to termi-
nate the interview, we assume no error in this aspect of the military judge’s ruling,
which the Government does not dispute.
   12 Appellant conceded at trial that there was probable cause to seize and search
the phone.
   13 United States v. Mitchell, 76 M.J. 413, 417 (C.A.A.F. 2017) (internal citation
omitted).




                                           5
                  United States v. Taylor, NMCCA No. 202000263
                               Opinion of the Court

of fact are clearly erroneous or his conclusions of law are incorrect.” 14 “The
abuse of discretion standard is a strict one, calling for more than a mere differ-
ence of opinion. The challenged action must be arbitrary, fanciful, clearly un-
reasonable, or clearly erroneous.” 15
    The Fifth Amendment states, “No person . . . shall be compelled in any
criminal case to be a witness against himself.” 16 Article 31, UCMJ, provides
similar protection against compulsory self-incrimination. 17 To qualify for such
protection, a communication “must be testimonial, incriminating, and com-
pelled.” 18 “To be testimonial, an accused’s communication must itself, explicitly
or implicitly, relate a factual assertion or disclose information.” 19 Our superior
court has held that asking a suspect to state a cellphone’s passcode for pur-
poses of executing a search authorization for its contents constitutes an inter-
rogation—i.e., questioning reasonably likely to elicit an incriminating re-
sponse—since the “response constitutes an implicit statement that he own[s]
the phone and kn[ows] the passcode for it.” 20 Questioning must cease if a per-
son invokes his right against self-incrimination to terminate the interview. 21
Thus, once such an invocation of rights has occurred, the Fifth Amendment
does not permit “asking a suspect to unlock his phone when the device [is be-
ing] seized pursuant to a valid search and seizure authorization.” 22
   While evidence obtained through the violation of such rights is generally
inadmissible, an exception to this rule of exclusion is “when the evidence would



   14United States v. Olson, 74 M.J. 132, 134 (C.A.A.F. 2015) (internal quotation
marks and citation omitted).
   15 United States v. Lloyd, 69 M.J. 95, 99 (C.A.A.F. 2010) (internal quotation marks
and citation omitted).
   16   U.S. Const. amend. V.
   17 10 U.S.C. § 831; United States v. Williams, 23 M.J. 362, 366 (C.M.A. 1987); Mil.
R. Evid. 305(c)(1).
   18   Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 189 (2004).
   19   Id.
   20   Mitchell, 76 M.J. at 418.
   21   Mil. R. Evid. 305(c)(4).
   22   United States v. Robinson, 77 M.J. 303, 308 n.4 (C.A.A.F. 2018) (quoting Mitch-
ell, 76 M.J. at 415). While Mitchell involved a violation of the Fifth Amendment right
to counsel, we find its reasoning equally applicable to a violation of the Fifth Amend-
ment privilege against self-incrimination.




                                             6
                    United States v. Taylor, NMCCA No. 202000263
                                 Opinion of the Court

have been obtained even if the [unlawfully obtained] statement had not been
made.” 23 In order to qualify for this exception, the government must demon-
strate “by a preponderance of the evidence that when the illegality occurred,
the government agents possessed, or were actively pursuing, evidence or leads
that would have inevitably led to the discovery of the evidence in a lawful man-
ner.” 24 “Mere speculation and conjecture as to the inevitable discovery of the
evidence is not sufficient.” 25 Rather, the exception is “only applicable ‘[w]hen
the routine procedures of a law enforcement agency would inevitably find the
same evidence.’” 26
    The issue of what constitutes a “routine” law enforcement procedure for
purposes of inevitable discovery has been analyzed by reference to the eviden-
tiary rules regarding organizational routine practices. 27 The case precedent in
this area holds that “[t]here is no precise formula for determining when a prac-
tice becomes so consistent as to rise to the level of routine, but it is now settled
that ‘adequacy of sampling and uniformity of response’ are controlling consid-
erations.” 28 “These factors focus on whether the behavior at issue ‘occurred
with sufficient regularity making it more probable than not that it would be
carried out in every instance or in most instances.’” 29
    Our superior court has addressed the issue by focusing on the “reasonable
likelihood” that law enforcement would discover the evidence through then-




    23   Mil. R. Evid. 304(b)(3); see also Mil. R. Evid. 311(c)(2).
    24   United States v. Wicks, 73 M.J. 93, 103 (C.A.A.F. 2014) (internal quotation marks
and citations omitted).
    25   Id. (internal quotation marks and citation omitted).
    26   Id. (quoting United States v. Owens, 51 M.J. 204, 204 (C.A.A.F. 1999)) (emphasis
added).
    27See United States v. Milikan, 404 F. Supp. 2d 924, 931-32 (E.D. Tex. 2005) (ap-
plying Fed. R. Evid. 406, similar to Mil. R. Evid. 406, to inevitable-discovery analysis);
Mil. R. Evid. 406 (“Evidence of a person’s habit or an organization’s routine practice
may be admitted to prove that on a particular occasion the person or organization acted
in accordance with the habit or routine practice.”) (emphasis added).
    28G.M. Brod & Co. v. U.S. Home Corp., 759 F.2d 1526, 1533 (11th Cir. 1985) (quot-
ing Reyes v. Missouri Pacific Railroad, 589 F.2d 791, 795 (5th Cir. 1979)).
    29   United States v. Newman, 982 F.2d 665, 668 (1st Cir. 1992) (quoting Weil v.
Seltzer, 873 F.2d 1453, 1460 (D.C. Cir. 1989)).




                                               7
                      United States v. Taylor, NMCCA No. 202000263
                                   Opinion of the Court

existing means and methods. 30 The court has applied inevitable discovery
where the search of a suspect’s automobile was unlawful due to a lack of vol-
untary consent, but there was strong evidence to establish probable cause and
“no reasonable likelihood that [the police officer] would have abandoned his
efforts to search the automobile.” 31 Inevitable discovery has also been applied
where a search authorization failed to authorize the search of certain bags dis-
cussed in the supporting affidavit, but the court found the law enforcement
agents (1) would have gotten the authorization modified to cover the search of
the bags “had they recognized the discrepancy,” and (2) “were actively pursuing
leads that would have led them to the same evidence.” 32
     On the other hand, the court found discovery of a cellphone’s contents was
not inevitable where law enforcement unlawfully obtained the phone’s
passcode after a rights invocation, but the government “did not even learn
about the [alternative] possibility of fingerprint access” to the phone until “over
fifteen months after the offending interrogation,” and “the record disclose[d]
no guarantee that this procedure would have succeeded.” 33 Noting there was
no evidence that the phone’s fingerprint-access feature was enabled at the time
the passcode was unlawfully obtained, the court concluded the government’s
ability to access the phone’s contents was speculative. 34
    Here, the military judge concluded that NCIS would inevitably have been
able to unlock, search, and obtain the evidence from Appellant’s iPhone 6 even
without using the unlawfully obtained passcode, by bypassing the phone’s se-
curity. Based on testimony and evidence relating to its seizure, the military
judge found that the phone was turned on and had an 81% battery charge when
it was obtained from Appellant’s locker. Reasoning that most people leave their
cellphones powered on when not using them, he found that the phone was in
the condition of “after first unlock” when seized, meaning its passcode had been
successfully entered at least once without powering off. 35 He found that at the
time the phone was seized, NCIS possessed and used a program called
“GrayKey,” which was “2 for 2” in bypassing cellphone passcodes within 17




   30   See Owens, 51 M.J. at 210.
   31   Id.
   32   United States v. Eppes, 77 M.J. 339, 348 (C.A.A.F. 2018).
   33   Mitchell, 76 M.J. at 416, 420 (citations omitted).
   34   Id. at 420.
   35   App. Ex. XIII(a) at 13; R. at 99.




                                             8
                   United States v. Taylor, NMCCA No. 202000263
                                Opinion of the Court

days for cellphones like the iPhone 6 that had not lost power after first un-
lock. 36 He found this success rate was “attributed to the agents (1) seizing the
phone; (2) ensuring the phone is charged; and (3) overnighting the phone to
[the NCIS digital forensic examination] team’s facility in Washington D.C. for
extraction.” 37 He found that this evidence demonstrated “an NCIS routine, al-
beit a recent one, of an ability to unlock an iPhone 6.” 38
    We find no abuse of discretion in the military judge’s ruling that the evi-
dence obtained from Appellant’s phone would have been inevitably discovered,
for two reasons. First, while Appellant takes issue with the military judge’s
factual finding that Appellant’s phone was in a condition of “after first unlock”
when it was seized, we find this to be a reasonable inference drawn from the
evidence and not clearly erroneous. Second, we find sufficient evidentiary sup-
port for the military judge’s finding that the use of GrayKey to unlock cellphone
passcodes was a “routine procedure” of NCIS at the time Appellant’s passcode
and phone were obtained on 16 May 2019.
   Whether a routine law enforcement practice exists is a question of fact,
which is reviewed for clear error. 39 Although the evidence supports that NCIS
successfully used GrayKey to unlock older cellphones like the iPhone 6 on two
occasions over the 14-month period between its implementation on 2 April
2019 and the motions hearing on 30 June 2020, the record is silent as to
whether either of those successful uses occurred during the month and a half
between when GrayKey was implemented and the day Appellant’s passcode
and phone were obtained on 16 May 2019. However, we are persuaded that in
determining whether a routine exists, evidence of an organization’s practices
both before and after the incident in question is relevant to the analysis. 40



    36App. Ex. XIII(a) at 13. The NCIS digital forensic examiner testified that if its
condition were “before first unlock,” unlocking an iPhone 6 would have to be done
through a brute force attack, which could take up to 17 years. R. at 47, 49.
    37   App. Ex. XIII(a) at 13.
    38   Id.
    39 See Meyer v. United States, 638 F.2d 155, 158 (10th Cir. 1980) (finding that evi-
dence of habit/routine is weighed “in the same manner that any other evidence would
be weighed” and in this regard any “[c]onflicting evidence raises an issue of fact” which
is reviewed for clear error).
    40 See Commonwealth of Pennsylvania v. Porter, 659 F.2d 306, 320 (3d Cir. 1981)
(finding that in action by state brought to enjoin police from violating citizens’ civil
rights, violations before limitations period and after filing of suit were relevant to show
pattern or routine practice of defendant).




                                            9
                    United States v. Taylor, NMCCA No. 202000263
                                 Opinion of the Court

Hence, we do not find the military judge’s finding of a “recent” routine to use
GrayKey to unlock cellphones such as Appellant’s to be clearly erroneous.
    Appellant argues that even if a routine practice of the use of GrayKey by
NCIS was established, the evidence does not support that the NCIS field
agents investigating Appellant’s case knew of the GrayKey protocols and would
have followed them. Case law construing evidentiary rules regarding organi-
zational routine practice supports the view that the evidence must establish
that the particular individuals involved would have followed the routine. 41 And
in United States v. Mitchell, where the government argued that military inves-
tigators could have compelled the accused to unlock his iPhone with his finger-
print, our superior court concluded that the government’s ability to access the
phone’s contents was speculative since, among other things, “[n]either investi-
gator knew at the time [the accused’s passcode was unlawfully obtained] that
[his] iPhone had two finger/thumb prints stored, and could have potentially
been opened using ‘Touch ID capabilities.’” 42
    However, the court in Mitchell also noted that the government in that case
“[did] not argue that a digital forensic examiner could have bypassed [the ac-
cused’s] security,” 43 which is precisely what the NCIS digital forensic examiner
testified to here. While testimony was not elicited from the investigating agent
regarding his knowledge of GrayKey and its protocols, which would have
strengthened the Government’s argument, we nevertheless find no reasonable
likelihood that the agent would have abandoned his efforts to search the phone.
Thus, we do not find clearly erroneous the military judge’s implicit factual in-
ference that the agent would have followed the process described by the NCIS
digital forensic examiner in submitting the phone to the digital forensic exam-
ination team’s facility, to be unlocked with GrayKey, in the event Appellant
refused to provide his passcode.
    Accordingly, we find no error in the denial of Appellant’s suppression mo-
tion on grounds of inevitable discovery.




    41See Newman, 982 F.2d at 669 (“[W]e are aware of no case, and appellant cites
none, in which the routine practice of an organization, without more, has been consid-
ered probative of the conduct of a particular individual within the organization.”) (cit-
ing United States v. Angelilli, 660 F.2d 23, 41 (2d Cir. 1981), cert. denied, 455 U.S. 910
(1982)).
    42   Mitchell, 76 M.J. at 416.
    43   Id. at 420 n.8.




                                           10
                  United States v. Taylor, NMCCA No. 202000263
                               Opinion of the Court

B. Legal and Factual Sufficiency
   Appellant asserts that the evidence is not legally and factually sufficient to
prove that he communicated a threat to Ms. Charlie. We review legal and fac-
tual sufficiency de novo. 44
    In determining legal sufficiency, we must ask ourselves if, “considering the
evidence in the light most favorable to the prosecution, a reasonable fact-finder
could have found all the essential elements beyond a reasonable doubt.” 45 In
doing so, we “draw every reasonable inference from the evidence of record in
favor of the prosecution.” 46 In determining factual sufficiency, we must be con-
vinced of an appellant’s guilt beyond a reasonable doubt after weighing the
evidence in the record of trial and making allowances for not having observed
the witnesses. 47 In doing so, we do not presume either innocence or guilt, and
instead take “a fresh, impartial look at the evidence” to independently deter-
mine whether each element has been satisfied with proof beyond a reasonable
doubt. 48 Proof beyond a reasonable doubt, however, “does not mean the evi-
dence must be free from conflict.” 49

   1. Communicating a Threat
    In order to sustain the conviction for communicating a threat in violation
of Article 115, UCMJ, as charged, the Government must have proven beyond
a reasonable doubt: (1) that Appellant communicated certain language ex-
pressing a present determination or intent to kill Ms. Charlie presently or in
the future; (2) that he communicated this language to Ms. Charlie; and (3) that
the communication was wrongful. 50 The offense thus has both objective and




   44    Article 66(d), UCMJ; United States v. Washington, 57 M.J. 394, 399 (C.A.A.F.
2002).
   45 United States v. Turner, 25 M.J. 324, 324-25 (C.M.A. 1987) (citing Jackson v.
Virginia, 443 U.S. 307, 319 (1979)).
   46   United States v. Gutierrez, 74 M.J. 61, 65 (C.A.A.F. 2015).
   47   Turner, 25 M.J. at 325.
   48   Washington, 57 M.J. at 399.
   49 United States v. Rankin, 63 M.J. 552, 557 (N-M. Ct. Crim. App. 2006) (citation
omitted).
   50   Manual for Courts-Martial, United States (2019 ed.) [MCM], pt. IV, para. 53.b.




                                            11
                   United States v. Taylor, NMCCA No. 202000263
                                Opinion of the Court

subjective prongs, which “speak to the requirements of two different elements
of a single offense.” 51
    First, “the existence of a threat should be evaluated from the point of view
of a reasonable person.” 52 “The communication must be one that a reasonable
person would understand as expressing a present determination or intent to
wrongfully injure the person, property, or reputation of another person, pres-
ently or in the future”; however, “[p]roof that the accused actually intended to
kill, injure, intimidate, damage or destroy is not required.” 53 In other words,
this element focuses on identifying “a declaration of intent” in objectively de-
termining “whether the communication was indeed threatening,” for which
“subjectivity is of no bearing.” 54 We find that Appellant’s statement to the other
Sailors that he was “going to kill the b[***]”—made in obvious reference to
Ms. Charlie after she went upstairs—satisfies this objective first element. Ir-
respective of whether he actually intended to kill Ms. Charlie, a reasonable
person would understand this statement as expressing a present determina-
tion to wrongfully injure her presently or in the future.
    The element of wrongfulness, on the other hand, requires subjective in-
tent. 55 “[This] mental state requirement is satisfied if the accused transmitted
the communication for the purpose of issuing a threat or with knowledge that
the communication will be viewed as a threat. 56 By contrast, “[a] statement
made under circumstances that reveal it to be in jest or for an innocent or le-
gitimate purpose that contradicts the expressed intent to commit the act is not
wrongful.” 57 As our superior court has explained,




    51 United States v. Rapert, 75 M.J. 164, 168 (C.A.A.F. 2016) (internal citations and
italics omitted).
    52   Id. (internal quotation marks and citations omitted).
    53   MCM, pt. IV, para. 53.c.(1).
    54   Rapert, 75 M.J. at 169.
    55 Rapert, 75 M.J. at 168; see also Elonis v. United States, 575 U.S. 723, 734 (2015)
(stating that “[t]he central thought is that a defendant must be blameworthy in mind
before he can be found guilty, a concept courts have expressed over time through vari-
ous terms such as mens rea, scienter, malice aforethought, guilty knowledge, and the
like”) (internal quotation marks and citations omitted).
    56   MCM, pt. IV, para. 53.c.(2).
    57   Id.




                                            12
                     United States v. Taylor, NMCCA No. 202000263
                                  Opinion of the Court

             The . . . requirement that the Government prove that an ac-
         cused’s statement was wrongful because it was not made in jest
         or as idle banter . . . prevents the criminalization of otherwise
         “innocent conduct,” and thus requires the Government to prove
         the accused’s mens rea rather than base a conviction on mere
         negligence. 58
Determining this element requires an assessment of the surrounding circum-
stances. 59
    Here, the only person who testified to actually hearing the statement at
issue was FA Victor. He testified that Appellant made the statement to FN
Juniper and himself, not to Ms. Charlie, and only after Ms. Charlie had gone
upstairs. He further testified that he did not take the comment seriously be-
cause of Appellant’s drunken state. While Ms. Charlie testified that an angry
Appellant chased her out of the room and caused her to run upstairs and lock
herself in a different room, she did not testify about what, if any, threatening
statement he made to her at that time. This issue was not lost on the members,
who during deliberations submitted a question to the military judge asking,
“Did the threat to [Ms. Charlie] have to come directly from the Accused to [Ms.
Charlie]? Could the threat to her life come to her via a third party and meet
the requirements of the charge?” 60 In response, the military judge properly in-
structed them that
         the Government has charged specifically that the accused com-
         municated certain language to her directly, to wit, a threat to
         kill her and that the communication was made known to her. So,
         in this instance, to answer your question, did the threat to [Ms.
         Charlie] have to come directly from the accused to [Ms. Charlie],
         according to the way the Government has charged it, the answer
         is yes. 61
Thus, as the Government conceded at oral argument, the only statement at
issue is the one Appellant made to FA Victor after Ms. Charlie left the room.




   58   Rapert, 75 M.J. at 169.
   59 See United States v. Gilluly, 32 C.M.R. 458, 461 (C.M.A. 1963) (“[A] declarant’s
true intention . . . and the surrounding circumstances may so belie or contradict the
language of the declaration as to reveal is to be a mere jest or idle banter.”).
   60   App. Ex. XXX(b).
   61   R. at 974.




                                         13
                  United States v. Taylor, NMCCA No. 202000263
                               Opinion of the Court

   2. Fatal Variance
    Appellant argues there is a fatal variance between the specification charg-
ing him with communicating a threat directly to Ms. Charlie and the evidence
supporting that his communication was to a third party when she was no
longer present. “Whether there was a fatal variance is a question of law re-
viewed de novo.” 62 “[T]o prevail on a fatal variance claim, an appellant must
show both [1] that the variance was material and [2] that he was substantially
prejudiced thereby.” 63
    A variance is material if it involves “an integral part of an element of the
offense.” 64 This determination must focus not only on the required statutory
elements, but also on the conduct alleged in the specification. As our superior
court has explained,
             It is fundamental . . . that the allegation of criminality and
         proof must correspond; that regardless of what is disclosed by
         the evidence, proof, in order to be effectual, must correspond sub-
         stantially with the allegations of the pleadings. If they are not
         thus proved, a variance or failure of proof, dependent upon the
         scope and meaning of the allegation, results. 65
The Manual for Courts-Martial provides that a threat can be made either to a
victim directly or to a third party. 66 However, we agree with our sister court
that “if the specification charging the offense alleges that the words were com-
municated to the person threatened, while the proof shows that they were spo-
ken to another person and never communicated to the putative victim, we have
a variance between the pleadings and the proof that becomes material.” 67
   The Government argues the evidence circumstantially supports that
Ms. Charlie overheard the Appellant’s statement to the other Sailors, based on
her two out-of-court statements that were admitted at trial: (1) FN Juniper’s
vague recollection that Ms. Charlie later told him Appellant had “threatened




   62   United States v. Treat, 73 M.J. 331, 335 (C.A.A.F. 2014) (citations omitted).
   63   United States v. Marshall, 67 M.J. 418, 420 (C.A.A.F. 2009).
   64   Treat, 73 M.J. at 336.
   65   United States v. Dotson, 17 C.M.A. 352, 354, 38 C.M.R. 150, 152 (1968).
   66   MCM, pt. IV, para. 53.b.(1)(b).
   67   United States v. Gray, 40 C.M.R. 982, 986 (C.G.C.M.R. 1969) (citations omitted).




                                            14
                  United States v. Taylor, NMCCA No. 202000263
                               Opinion of the Court

her,” 68 and (2) the note she subsequently gave to law enforcement, stating, “I
am scared, not just for my safety but my life. A man I have been off and on
with told me he wanted to kill me.” 69 Neither of these statements convinces us
that Ms. Charlie heard Appellant communicate a threat to FA Victor.
    Proof beyond a reasonable doubt “must be such as to exclude . . . every fair
and rational hypothesis except that of guilt.” 70 Here, two equally fair and ra-
tional hypotheses that do not point to guilt are (1) that instead of overhearing
Appellant’s statement to FA Victor, Ms. Charlie was referring to some other
statement that she heard or learned about from a third party, 71 and (2) that
even if she did overhear Appellant’s statement after leaving the room, Appel-
lant did not intend for her to overhear it, but said it merely in jest or idle bra-
vado to the other Sailors. 72 Thus, in our view the evidence supporting Appel-
lant’s conviction, at best, presents a material variance in that the alleged
threat was communicated to FA Victor, not to Ms. Charlie as charged.
   We therefore assess the variance for substantial prejudice. “A variance can
prejudice an appellant by (1) putting him at risk of another prosecution for the
same conduct, (2) misleading him to the extent that he has been unable ade-
quately to prepare for trial, or (3) denying him the opportunity to defend
against the charge.” 73 For the last prong, we “look[ ] closely at the specifics of




   68 R. at 697, admitted as a prior consistent statement to rehabilitate Ms. Charlie’s
credibility under Mil. R. Evid. 801(d)(1)(B)(ii).
   69 Pros. Ex. 1, admitted as a statement of Ms. Charlie’s then-existing mental or
emotional condition under Mil. R. Evid. 803(3). R. at 608.
   70   United States v. Loving, 41 M.J. 213, 281 (C.A.A.F. 1994).
   71 FA Victor did not testify that, upon hearing the statement at issue, he commu-
nicated it to Ms. Charlie. See Gray, 40 C.M.R. at 986 (finding the evidence did not
support that the third party to whom the threatening statement was made communi-
cated that particular statement to the victim alleged in the specification).
   72 Cf. United States v. Hall, 52 M.J. 806, 807 (N-M. Ct. Crim. App. 2000) (affirming
conviction for communicating a threat where after a confrontation the appellant was
pacing within view and earshot of the victim while looking over at him, said to other
Marines loudly enough for the victim to hear, “[h]e don’t know how bad I want to shoot
him,” then retrieved a pistol from his barracks room, placed it in the small of his own
back, and continued to pace angrily around looking at the victim).
   73   Treat, 73 M.J. at 336 (internal quotation marks and citations omitted).




                                           15
                     United States v. Taylor, NMCCA No. 202000263
                                  Opinion of the Court

the defense’s trial strategy . . . [and] consider how the defense channeled its
efforts and what defense counsel focused on or highlighted.” 74
    In this case, the Defense channeled significant effort into disproving that
the statement was made directly to Ms. Charlie, as charged, as a means of
disproving that Appellant made the statement for the purpose of issuing a
threat to Ms. Charlie or with knowledge that the communication would be
viewed as a threat. On its motion to dismiss the charge under R.C.M. 917, in
response to the Government’s position that the threat could be communicated
either to Ms. Charlie or to a third party, the Defense responded that “communi-
cating a threat to a third party is a separate offense and it would be a major
variance at this point.” 75 During its closing argument, the Defense argued,
         [FA Victor] said that he heard EM3 Taylor say “I’m going to kill
         her” or “I’m going to kill that b[***],” something along those
         lines. But, Members, think about this, right. [Appellant] told
         that, according to [FA Victor] to [FA Victor], after [Ms. Charlie]
         ran upstairs. [Ms. Charlie] wasn’t even in the room when [Appel-
         lant] said that. And, in addition, right, in addition, [FA Victor]
         told you he didn’t take it seriously. He did not take the statement
         by [Appellant] seriously. 76
In this context, were we to affirm Appellant’s conviction based on evidence that
Appellant communicated the alleged threat to a third party, as opposed to
Ms. Charlie as charged, the Defense’s efforts at trial would be undermined. As
this would effectively deprive Appellant of the defense he presented to the
charge the Government chose to prefer, we find he would be substantially prej-
udiced by the variance. We therefore find the variance not only material, but
fatal.
    Accordingly, we find the evidence factually insufficient to sustain Appel-
lant’s conviction for communicating a threat to Ms. Charlie. We set aside those
guilty findings in our decretal paragraph below.

C. Sentence Reassessment
   Having set aside one of Appellant’s convictions, we must determine
whether we can reassess the sentence at the appellate level or whether we
must remand for the trial court to do so. We do so by determining: (1) whether
there have been dramatic changes in the penalty landscape or exposure;



   74   Id. (citations omitted)
   75   R. at 828.
   76   R. at 947–48 (emphasis added).


                                         16
                  United States v. Taylor, NMCCA No. 202000263
                               Opinion of the Court

(2) whether sentencing was by members or a military judge alone; (3) whether
the nature of the remaining offenses captures the gravamen of the criminal
conduct included within the original offenses and whether significant or aggra-
vating circumstances addressed at the court-martial remain admissible and
relevant to the remaining offenses; and (4) whether the remaining offenses are
of the type with which appellate judges should have the experience and famil-
iarity to reliably determine what sentence would have been imposed at trial. 77
    Here, we determine that we can reassess the sentence. We need not reas-
sess his term of confinement since the 60 days he received for communicating
a threat is less than the concurrent confinement terms he received for the drug-
related offenses, which range from 3 to 24 months. With respect to the ad-
judged reduction and punitive discharge, we find that the nature of the remain-
ing offenses captures the gravamen of his criminal conduct and does not sig-
nificantly alter the circumstances of the offenses relevant to sentencing. In ad-
dition, the remaining offenses are of the type with which appellate judges have
experience to reliably determine what sentence would have been imposed at
trial. Under these circumstances, we are confident that the sentence the mili-
tary judge would have imposed for the remaining offenses would include both
reduction to E-1 and a bad-conduct discharge, as originally adjudicated.

D. Sentence Appropriateness
    Article 66(c), UCMJ, imposes two duties on military courts of criminal ap-
peals: to ensure the sentence is “correct in law” and that the imposed sentence
“should be approved.” 78 We make these determinations on the basis of the en-
tire record. 79 “Generally, sentence appropriateness should be judged by indi-
vidualized consideration of the particular accused on the basis of the nature
and seriousness of the offense and the character of the offender.” 80 We are only
required to consider other court-martial sentences “in those rare instances in
which sentence appropriateness can be fairly determined only by reference to
disparate sentences adjudged in closely related cases.” 81
    Here, Appellant’s drug enterprise spanned multiple commands and in-
volved the intended distribution of LSD to other servicemembers by creating



   77   United States v. Winckelmann, 73 M.J. 11, 15–16 (C.A.A.F. 2013).
   78   United States v. Guinn, 81 M.J. 195, 199 (C.A.A.F. 2021).
   79   United States v. Jessie, 79 M.J. 437 (C.A.A.F. 2020).
   80   United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982).
   81 United States v. Wacha, 55 M.J. 266, 267 (C.A.A.F. 2001) (quotation and citation
omitted).


                                            17
               United States v. Taylor, NMCCA No. 202000263
                            Opinion of the Court

demand through initially giving out LSD for free and then selling LSD to those
same individuals later on. He solicited another Sailor to provide him with psil-
ocybin mushrooms in exchange for receiving LSD from him at cost. The four
drug-related offenses of which he was ultimately convicted carry a maximum
sentence that includes decades of confinement and a dishonorable discharge.
The sentence Appellant received—reduction to E-1, confinement for 24
months, and a bad-conduct discharge—is significantly lower than this maxi-
mum authorized sentence.
    We find that Appellant’s sentence was judged with individualized consid-
eration based on both the nature and seriousness of his offenses and Appel-
lant’s character. After reviewing the record as a whole, we find the sentence to
be correct in law, that it appropriately reflects the matters in extenuation, mit-
igation, and aggravation presented, and that it should be approved.

                              III. CONCLUSION

   The findings of guilty for Charge VII and its sole specification are SET
ASIDE and DISMISSED WITH PREJUDICE. The remaining findings and
the sentence are AFFIRMED.
   Judges STEWART and MYERS concur.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                       18